              Case:20-01947-jwb          Doc #:420 Filed: 12/11/2020     Page 1 of 17




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

    In re:
                                                             Chapter 11
    BARFLY VENTURES, LLC, et. al. i                          Case No. 20-01947-jwb

              Debtors.                                       (Jointly Administered)



          MONTHLY FEE STATEMENT OF JAFFE RAITT HEUER & WEISS, P.C.
        FOR COMPENSATION FOR SERVICES RENDERED & REIMBURSEMENT OF
          EXPENSES AS COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED
                        CREDITORS FOR NOVEMBER 2020


    Name of Applicant:                               Jaffe Raitt Heuer & Weiss, P.C.
    Authorized to provide services to:               Official Committee of Unsecured Creditors
    Effective Date of Retention:                     August 10, 2020 (retroactive to June 25)
    Period for which compensation is sought:         November 2020
    Amount of compensation sought as actual,        $16,605.00
    reasonable, and necessary:                      80% = $13,284.00
                                                    20% = $3,321.00

    Amount of expense reimbursement sought:         $4.50
    Total interim request:                          $13,288.50




1 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(l 129), 50 Amp Fuse, LLC (d/b/a Stella's Loiuige)(3684), GRBC Holdings, LLC, (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat- GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC
(d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a
HopCat-KC, LLC and TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999),
HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994),
Luck of the Irish, LLC (d/b/a The Waldron Public House LLC and McFadden's Restaurant Saloon) (4255).



5057434. vl
         Case:20-01947-jwb   Doc #:420 Filed: 12/11/2020     Page 2 of 17




                                    Respectfully submitted by,

                                    JAFFE RAIT HEUER & WEISS, P.C.

                                    By:    /s/ Paul R. Hage
                                    Paul R. Hage (P70460)
                                    27777 Franklin Road, Suite 2500
                                    Southfield, MI 48034
                                    Phone: (248)351-3000
                                    phage(ax i affelaw.com

                                    -and-

                                    SUGAR FELSENTHAL GRAIS &
                                    HELSINGER, LLP

                                    Michael A. Brandess
                                    30 N. LaSalle Street, Suite 3000
                                    Chicago, IL 60602
                                    Phone: (312) 704-9400
                                    mbradness@sfgh.com

                                    Counsel to the Official Committee of Unsecured
                                    Creditors of Barfly Ventures, LLC et al.

Dated: December 9, 2020.
            Case:20-01947-jwb             Doc #:420 Filed: 12/11/2020                 Page 3 of 17




                                                    JAFFE RAIIT HEUER & W05S
                                                       .APntfcxmiml {jbtftoraiituj
                                                     /llttimep rts Gmmrloix
                    27777 FRANKUN ROAD, SUITE 2500 • P.O. BOX 5034 » SOUTHFIBLD, MICHIGAN 48086-5034
                                         PHONE 248.351.3000 • FAX 248.351.3082
                                                   www.jaffelav/.com



   Official Committee of Unsecured Creditors of BaDecember 4, 2020
   c/o Gordon Food Service, Inc.
   Sharon Murphy - Director of Credit
   1300 Gezon Parkway SW
   Wyoming, MX 49509-9300                         Invoice No. 469894




FOR LEGAL SERVICES RENDERED THROUGH NOVEMBER 30, 2020
AS ITEMIZED ON THE ATTACHED REPORT:


ASSET ANALYSIS

                                                     Total Pees                      $2,146.50
                                                     Total Costs                            $0.00

                                                     Subtotal                         $2,146.50
ASSET DISPOSITION

                                                     Total Pees                          $121.50
                                                     Total Costs                            $0.00

                                                     Subtotal                            $121.50
CASE ADMINISTRATION

                                                     Total Fees                       $7,411.50
                                                     Total Costs                            $0 .00

                                                     Subtotal                         $7,411.50
CLAIMS

                                                     Total Fees                       $1,255.50
                                                     Total Costs                            $0.00

                                                     Subtotal                         $1,255.50
COMMITTEE COMMUNICATIONS

                                                     Total Fees                            $40.50
                                                     Total Costs                            $0.00

                                                     Subtotal                              $40.50
                 Case:20-01947-jwb   Doc #:420 Filed: 12/11/2020   Page 4 of 17




BARELY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Dec   4, 2020     PAGE     2
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894

     DISBURSEMENTS

                                            Total Fees                 $0.00
                                            Total Costs                $4.50

                                            Subtotal                    $4.50
     EXECUTORY CONTRACTS

                                            Total Fees                $40.50
                                            Total Costs                 $0.00

                                            Subtotal                  $40.50
     FEE APPLICATIONS / OBJECTIONS

                                            Total Fees             $5,589.00
                                            Total Costs                 $0.00

                                            Subtotal               $ 5 , 589.00




                             TOTAL FEES THIS INVOICE               16,605.00

                             TOTAL COSTS THIS INVOICE                    4.50

                             TOTAL AMOUNT DUE                $     16,609.50




     FED. TAX I.D. XX-XXXXXXX    TERMS:   NET 30 DAYS

     {Jl}
                 Case:20-01947-jwb     Doc #:420 Filed: 12/11/2020    Page 5 of 17




BARFLY VENTURES, ET M,, OFFICIAL COMMITTEE OF UN    Dec   4, 2020         PAGE   3
CLIENT NUMBER: DCCBAR
INVOICE NO.: 469894


    Official Committee of Unsecured Creditors of Barfly Ventures
    ASSET ANALYSIS
**OPEN FOR TIME ONLY**


  DATE   ATTY    SERVICE DESCRIPTION                          HOURS
11/05/20 PRH DISCUSS LITIGATION STRATEGY WITH M. BRANDSSS       1.90       769.50
             {.4). DISCUSS STIPULATION TO EXTEND 523
             DEADLINE WITH J. PIGGINS (.3). PREPARE
             STIPULATION (1.2).

11/06/20 PRH CORRESPONDENCE WITH M. BRANDESS AND J. PIGGINS     1.30       526.50
             RE SITPULATION TO EXTEND DISCHARGEABILITY
             DEADLINE {.2). ATTEND TO AUTHENTIKI AND MSSH
             DERIVATIVE STANDING STIPULATION (.4). REVIEW
             AND REVISE DISCHARGEABILITY STIPULATION BASED
             ON COMMENTS FROM J. PIGGINS (.7).

11/09/20 PRH CORRESPONDENCE WITH J. PIGGINS AND M. BRANDESS     1.40       567.00
             RE DISCHARGEABILITY STIPULATION (.6).
             CORRESPONDENCE RE DERIVATIVE STANDING
             STIPULATION (.4). REVIEW SELLERS' BANKRUPTCY
             PLAN AND RELATED CORRESPONDENCE WITH M.
             BRANDESS (.4).

11/10/20 PRH REVIEW ORDERS REGARDING INSIDER CAUSES OF              .20     81.00
             ACTION. REVIEW SELLERS PLAN SCHEDULING ORDER.

11/12/20 PRH REVIEW REVISED SCHEDULING ORDER IN SELLERS             .10     40.50
             BANKRUPTCY CASE.

11/18/20 PRH CORRESPONDENCE WITH M. BRANDESS RE HEARING ON          .30    121.50
             SELLERS' DISCLOSURE STATEMENT (.2). REVIEW
             OBJECTIONS TO SELLERS MOTION TO PAY OUTSIDE
             PLAN (.1).

11/19/20 PRH CORRESPONDENCE WITH M. BRANDESS RE SELLERS             .10     40.50
             DISCLOSURE STATEMENT HEARING.
                   Case:20-01947-jwb   Doc #:420 Filed: 12/11/2020   Page 6 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Dec   4, 2020       PAGE       4
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894

     TOTAL HOURS         5.30      FOR SERVICES RENDERED      $         2146.50



                                   MATTER TOTAL                         2146.50




 *
                              -TIME AND FEE SIM4ARY- -                         *
 *          TIMEKEEPER                RATE   HOURS               PEES
 PAUL R. HAGE                       405.00    5.3 0         2146.50
                            TOTALS            5.30          2146.50
                  Case:20-01947-jwb     Doc #:420 Filed: 12/11/2020     Page 7 of 17




BARFLY VENTURES, ET AL, OFFICIAL COI'IMITTEE OF DN   Dec   4, 2020         PAGE   5
CLIENT NUMBER: UCCBAR
INVOICE NO.; 469894




    Official Committee of unsecured Creditors of Barfly Ventures
    ASSET DISPOSITION



  DATE   ATTY     SERVICE DESCRIPTION                           HOURS

11/12/20 PRH REVIEW NOTICE OF AMENDED SALE ORDER.                    .10      40.50

11/16/2 0 PRH REVIEW FINANCING DOCUMENT AND RELATED                  .20      81.00
              CORRESPONDENCE.



    TOTAL HOURS         0.30         FOR SERVICES RENDERED     $            121.50



                                      MATTER TOTAL                          121.50




                                 •TIME AND FEE SUMMARY-
            -TIMEKEEPER-                 RATE   HOURS              PEES
  PAUL R. HAGE                         405.00     .30          121.50
                               TOTALS             -30          121.50
                   Case:20-01947-jwb     Doc #:420 Filed: 12/11/2020     Page 8 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN      Dec   4, 2020          PAGE   6
CLIENT NUMBER; UCCBAR
INVOICE NO.: 469894




     Official Committee of Unsecured Creditors of Barfly Ventures
     CASE ADMINISTRATION
**OE>EN FOR TIME ONLY**


  DATE   ATTY      SERVICE DESCRIPTION                           HOURS

11/02/20 PRH REVIEW CONVERSION/SUBSTANTIVE CONSOLIDATION              .90      364.50
             MOTION (.7) AND RELATED CORRESPONDENCE WITH
             COMMITTEE PROFESSIONALS (.2).

11/03/20 PRH CORRESPONDENCE RE CONVERSION ISSUES WITH ESTATE          2.10     850.50
              PROFESSIONALS (.3). PHONE CALL AND
              CORRESPONDENCE WITH M. BRANDESS RE CONVERSION,
              SELECTION OF TRUSTEE (.S). PHONE CALL WITH M.
            , STEVENSON RE SAME (.4). REVIEW DRAFT
              DECLARATION RE APPOINTMENT OF TRUSTEE (.2).
              VARIOUS CORRESPONDENCE REGARDING SCHEDULING OF
              A CALL TO INTERVIEW TRUSTEES (.7).

11/04/20 PRH ATTEND INTERVIEW CALLS WITH PROSPECTIVE                  3.40    1377.00
             TRUSTEES (1.8). FOLLOW UP CALL WITH M.
             BRANDESS AND J. TORE (.4). REVIEW REVISED
             DRAFT OF MOTION TO CONVERT CASE AND DISCUSS
             ISSUES WITH M. BRANDESS (.9). REVISE DRAFT
             E-MAIL TO COMMITTEE {.2). REVIEW DRAFT OF
             CORRESPONDENCE TO J. LUCAS (.1).

11/05/20 PRH REVIEW REVISED CONVERSION MOTION {.1). RELATED            .50     202.50
             CORRESPONDENCE WITH ESTATE PROFESSIONALS {.2).
             DISCUSS CONVERSION SUPPLEMENT WITH M. BRANDESS
                (.2).

11/06/20 PRH REVIEW AND REVISE DRAFT OF SUPPLEMENT TO                 3.30    1336.50
             CONVERSION MOTION (2.7). DISCUSS STRATEGY WITH
             M. BRANDESS (.2). PHONE CALL AND
             CORRESPONDENCE WITH COUNSEL FOR FSB RE TRUSTEE
             ELECTION (.4).
                  Case:20-01947-jwb   Doc #:420 Filed: 12/11/2020     Page 9 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Dec   4, 2020          PAGE   7
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894

11/10/20 PRE CORRESPONDENCE RE TRUSTEE APPOINTMENT MOTION.          .10     40.50

11/12/20 PRH REVIEW REVISED DRAFT OF CONVERSION/SUBCON             2.50    1012.50
             MOTION (.4). DISCUSS SAME WITH M. BRANDESS
             (.2). RELATED CORRESPONDENCE (.5). PHONE CALL
             WITH M. MAGGIO AND M. BRANDESS RE TRUSTEE
             ISSUES (.8). REVIEW SUPPLEMENT AND FOLLOW UP
             CORRESPONDENCE WITH M. MAGGIO (.6).

11/13/20 PRH CORRESPONDENCE RE CONVERSION ISSUES (.2).              .30     121.50
             REVIEW NOTICE OF HEARING AND RELATED
             CORRESPONDENCE (.1).

11/16/20 PRH CORRESPONDENCE RE IMPACT OF STATE SHUTDOWN             .20      81.00
             <.1). CORRESPONDENCE WITH M. BRANDESS RE
             TRUSTEE ISSUE (.1).

11/17/20 PRH PHONE CALLS WITH M. BRANDESS AND M. MAGGIO RE         1.10     445.50
             UST APPOINTMENT ISSUE (.6). PHONE CALL WITH M.
             BRANDESS RE REMAINING ISSUES IN CASE (.3).
             REVIEW DRAFT LETTER TO UST (.2).

11/18/20 PRH ATTEND TO LETTER TO U.S. TRUSTEE (1.6). CALLS         2,60    1053.00
             AND CORRESPONDENCE WITH M. BRANDESS RE VARIOUS
             OPEN ISSUES IN CASE (1.0).

11/19/20 PRH CORRESPONDENCE WITH M. BRANDESS, J. TORF, J .          .50     202.50
             LUCAS AND M. STEVENSON RE TRUSTEE APPOINTMENT.

11/20/20 PRH CORRESPONDENCE REGARDING INTERIM TRUSTEE               .20      81.00
             APPOINTMENT.

11/30/20 PRH CORRESPONDENCE WITH J. TORF AND M. MAGGIO RE           .60     243 .00
             TRUSTEE APPOINTMENT ISSUE.



    TOTAL HOURS       18.30       FOR SERVICES RENDERED       $           7411.50



                                  MATTER TOTAL                $           7411,50
                Case:20-01947-jwb   Doc #:420 Filed: 12/11/2020   Page 10 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF   m Dec 4, 2020         PAGE   8
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894




                             TIME AND FEE SUMMARY-
            •TIMEKEEPER             RATE   HOURS               FEES
 PAUL K. HAGE                     405.00   18.30          7411.50
                          TOTALS           18.30          7411.50
                  Case:20-01947-jwb     Doc #:420 Filed: 12/11/2020     Page 11 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF IM     Dec   4, 2020          PAGE   9
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894




    Official Committee of Unsecured Creditors of Barfly Ventures
    CLAIMS
**OPEN FOR TIME ONLY**


  DATE   ATTY     SERVICE DESCRIPTION                           HOURS

11/17/20 PRH REVIEW UNTIMELY SELLERS PROOF OF CLAIM (.2).            .40      152,00
             RELATED CORRESPONDENCE WITH M. BRANDESS AND J.
             TORF (.2),

11/21/20 PRH REVIEW AND REVISE OBJECTION TO SELLERS PROOF OF         1.60     648.00
             CLAIM.

11/23/20 PRH DISCUSS SELLERS CLAIM OBJECTION STRATEGY WITH            .30     121.SO
             M. BRANDESS. REVIEW CORRESPONDENCE FROM J.
             PIGGINS RE M. SELLERS.

11/25/20 PRH REVIEW AMENDED PROOF OF CLAIM FILED BY M.                .70     283.50
             SELLERS (.2). PHONE CALL WITH J. TORF AND M.
             BRANDESS RE OBJECTION STRATEGY (.5).

11/30/20 PRH REVIEW MICHIGAN DEPARTMENT OF TREASURY PRIORITY          .10      40.SO
             CLAIM. RELATED CORRESPONDENCE WITH M.
             BRANDESS.



    TOTAL HOURS         3.10       FOR SERVICES RENDERED       $            1255.50



                                   MATTER TOTAL                $            1255.50
                Case:20-01947-jwb   Doc #:420 Filed: 12/11/2020     Page 12 of 17




BARFLY VENTURES, ET AL, OPPICIAL COMMITTEE OF tOT   Dec   4, 2020       PAGE   10
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894

  *
                              TIME AND FEE SUMMARY
  *          TIMEKEEPER              RATE   HOURS                FEES
  PAUL R. HAGE                     405.00    3.10           1255.50
                           TOTALS            3 .10          1255.50
                 Case:20-01947-jwb     Doc #:420 Filed: 12/11/2020       Page 13 of 17




BARFLY "VENTURES, ST AL, OFPIGIAL COMMITTEE OF UN       Dec   4, 2020         PAGE   11
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894




    Official Committee of Unsecured Creditors of Barfly Ventures
    COMMITTEE COMMUNICATIONS
**0PEN FOR TIME ONLY**


  DATE   ATTY    SERVICE DESCRIPTION                                 HOURS

11/04/20 PRH CORRESPONDENCE WITH COMMITTEE MEMBERS REGARDING            .10     40.50
             CONVERSION ISSUES.



   TOTAL HOURS           0 * 10      FOR SERVICES RENDERED       $             40.50



                                     MATTER TOTAL                $             40.50




                                 TIME AND FEE SUMMARY
            TIMEKEEPER           —*     RATE   HOURS                  FEES
 PAUL R. HAGE                         405.00     .10              40.50
                              TOTALS             .10              40 .50
                Case:20-01947-jwb    Doc #:420 Filed: 12/11/2020    Page 14 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Dec   4, 2020     PAGE      12
CLIENT NUMBER: UCCBAR
INVOICE NO.: 46:9894




    Official Committee of Unsecured Creditors of Barfly Ventures
    DISBURSEMENTS
**0PEN FOR COST ONLY**



             ** *********** * * DISBURSEMENTS ******** ******* *

11/10/20 COPY EXPENSE # 2
                                                                        3 .00
11/25/20 COPY EXPENSE # 2
                                                                        1.50


                                   TOTAL DISBURSEMENTS        $          4,50


                                   MATTER TOTAL                t?        4.50
                   Case:20-01947-jwb     Doc #:420 Filed: 12/11/2020      Page 15 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN        Dec   4, 2020         PAGE       13
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894




    Official Committee of Unsecured Creditors of Barfly Ventures
    EXECUTORY CONTRACTS
**OPEN FOR TIME ONLY**


  DATE    ATTY     SERVICE DESCRIPTION                               HOURS
11/30/20 PRH REVIEW ORDER REJECTING CONTRACTS.
                                                                        .10     40.50



     TOTAL HOURS         0.10      FOR SERVICES RENDERED         $             40.50



                                   MATTER TOTAL                  $             40.50




 *
                               TIME AND FEE SUIVIMARY                                *
            TIMEKEEPER                RATE   HOURS                   FEES
 PAUL R. HAGE                       405.00      .10               40.50
                            TOTALS              .10               40.50
                   Case:20-01947-jwb     Doc #:420 Filed: 12/11/2020     Page 16 of 17




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF ON      Dec   4, 2020          PAGE   14
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894




    Official Committee of Unsecured Creditors of Barfly Ventures
    FEE APPLICATIONS / OBJECTIONS
**OPEN FOR TIME ONLY**


  DATE   ATTY      SERVICE DESCRIPTION                           HOURS

11/02/20 PRH CORRESPONDENCE RE COMMITTEE FEE STATEMENTS,               .30     121.50
             APPLICATIONS.

11/07/20 PRH ATTENTION TO PREPARATION OF MONTHLY FEE                   .50     202.50
             STATEMENTS.

11/10/20 PRH ATTENTION TO MONTHLY FEE STATEMENTS FOR                   .90     364.50
             COMMITTEE PROFESSIONALS (.7). RELATED
             CORRESPONDENCE WITH COMMITTEE AND PROFESSIONALS
                (.2).

11/12/20 PRH FINALIZE, FILE AND SERVE MONTHLY FEE                      .50     202.50
             STATEMENTS.

11/13/20 PRH REVIEW ORDER RE MASTODON FEES.                            .10      40.50

11/23/20 PRH REVIEW DEBTOR PROFESSIONAL INTERIM FEE                    .10      40.50
             STATEMENTS.

11/24/20 PRH ATTEND TO COMMITTEE PROFESSIONAL FEE                     2.80    1134.00
             APPLICATIONS.

11/25/20 PRH ATTEND TO COMMITTEE PROFESSIONAL FEE                     6.90    2794.50
             APPLICATIONS.

11/30/20 PRH ATTEND TO AMHERST FEE APPLICATION (1.0).                 1.70     688.50
             CORRESPONDENCE AND CALL WITH M. BRANDESS
             REGARDING SAME (.4). PREPARE E-MAIL TO
             COMMITTEE PROFESSIONALS SEEKING APPROVAL OF FEE
             APPLICATIONS {.3}.
                   Case:20-01947-jwb   Doc #:420 Filed: 12/11/2020      Page 17 of 17




BARFLY VENTURES, ET Ali, OFFICIAL COMMITTEE OF UN       Dec   4, 2020       PAGE   15
CLIENT NUMBER: UCCBAR
INVOICE NO.: 469894

     TOTAL HOURS        13.80      FOR SERVICES RENDERED          $         5589.00



                                   MATTER TOTAL                  $          5589.00




 *                             -TIME AND FEE SUMMARY
            TIMEKEEPER            *    RATE   HOURS                  FEES
 PAUL R. HAGE                        405,00   13 v 80           5589.00
                            TOTALS            13.80             5589,00
